DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 23-24 recite, “wherein the surface contacts the blade guard arrangement to move the swiveling cover part into the second position after cutting of the work object has begun.” As currently written, the blade guard arrangement includes both the blade guard and the swiveling cover part. It is unclear if the surface [to be cut] contacts the blade guard, the swiveling cover part, or both in order to move the swiveling cover part into the second position after cutting the work object has begun. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spinato (US Publication 2008/0168667).	Regarding Claim 1, Spinato discloses a hand-held power tool (10) comprising a rotatable work tool (14) with a center (i.e., “central portion,” paragraph 0028, lines 1-3) and a circumference (i.e., “periphery,” paragraph 0028, lines 4-6) and being adapted to rotate in a direction of rotation (i.e., “rotation direction A,” paragraph 0028, line 10), 	wherein the power tool further comprises a blade guard arrangement  (24, 50, 51, 53) that is arranged to shield a variable part of the rotatable work tool (figs. 2 and 3), 	wherein the blade guard arrangement (24, 50) comprises a blade guard (24) and a swiveling cover part (50) that is attached to the blade guard (24) by at least one holding means (the radial portion of the swiveling cover part, slots 51 formed therein and bolts 53) comprised in the blade guard arrangement, 	wherein, in a first position (annotated fig. 3, i.e., when inner edge 54 of swiveling cover part 50 is generally aligned with a position in which a “second portion of circumference” is exposed), the swiveling cover part (50) is disposed such that a first portion of the circumference is covered (annotated fig. 3), 	wherein the first portion of the circumference covered by the swiveling cover part is proximate to the blade guard (the exposed portion of the rotary tool adjacent to edge 32, i.e., “cutting area” 34; see annotated fig. 3), and extends an angular distance after the blade guard, in the direction of rotation (the rotation direction A is shown in fig. 3).	wherein the swiveling cover part (50) is moveable between the first position (annotated fig. 3) and a second position (fig. 3),
    PNG
    media_image1.png
    347
    702
    media_image1.png
    Greyscale
	wherein, in the second position, the swiveling cover part (50) is disposed such that the first portion of the circumference is uncovered (annotated fig. 3), and the rotatable work tool is configured to perform a cutting operation along the first portion of the circumference (fig. 4), 	wherein the swiveling cover part (50) is biased in the direction of rotation (rotation direction A), towards the first position by means of a biasing member (i.e., “biasing means 52,” paragraph 0039), 	wherein the direction of rotation (A) is a down-cut direction of rotation such that the rotatable work tool cuts into and normal to a surface of a work object (while fig. 4 and 8 show the power tool being used to cut a cylinder, the power tool is capable of being used to cut a plate-shaped work object, as shown in annotated fig. 4), and 	wherein the surface contacts the blade guard arrangement to move the swiveling cover part into the second position after cutting of the work object has begun (paragraph 0040, lines 3-9). The operator can open the swiveling cover part (50) manually at least part way via handle to expose the second portion of the circumference (annotated fig. 3) for performing an initial cutting operation on a work object, wherein after the initial cutting begins “[t]he object 38 is then slid [further] past the peripheral entrance 36 and along the edge 30 while the inner edge 54 of the protector 50 biasingly abuts the opposite side of the object 38. Thus, the cutting area 34 automatically adapts to the shape of the object” (paragraph 0040, lines 5-9). In other words, depending on the shape of the work object, the surface continues to push on the swiveling cover part until the cover part is fully moved into the second position. 
    PNG
    media_image2.png
    473
    622
    media_image2.png
    Greyscale
	Regarding Claim 2, Spinato discloses a second portion of the circumference (annotated fig. 3) is adjacent to the first portion of the circumference and extends an angular distance after the first portion of the circumference in the direction of rotation, wherein the second portion of the circumference is uncovered in the first position such that initial cutting occurs along the second portion of the circumference. 
	Regarding Claim 3, Spinato discloses the blade guard arrangement (24, 50, 51, 53) comprises contact part (32) that the work object (38) at least partly contacts during cutting of the work object (paragraph 0040, lines 3-9), such that during cutting, the swiveling cover part (50) moves between the first position and the second position by a force from the work object against the contact part (paragraph 0040, lines 3-9), wherein the force works against the biasing member (52), where the contact part is disposed in the at least one holding means (contact part 32 is formed on the radial portion of the swiveling cover part in which the slots 51 are formed so as to be “disposed in the at least one holding means”). 
	Regarding Claim 7, Spinato discloses the swiveling cover part (50) is attached to the blade guard (24) by at least one holding means (51, 53) comprised in the blade guard arrangement (fig. 1), each holding means being in the form of a guide (bolts 53) attached to the blade guard (12’’) and being adapted to run in a corresponding arcuate (51) in the swiveling cover part (50). Spinato states, “the protector 50 (i.e., the cover part) is preferably slidably mounted to the side of the guide guard 24 (i.e., the blade guard). If the pair of slots (51) of Spinato are formed in the cover part 50 and the cover part is “mounted to the side of the [blade guard],” then the bolts that function as the guide must be “attached to the blade guard.	Regarding Claim 9, Spinato discloses the swiveling cover part (50) is connected to the blade guard (24) such that the swiveling cover part is moveable along a path (paragraph 0038, lines 1-2) between the first position (fig. 2) and the second position (fig. 3), wherein the path follows the circumference (the periphery of blade 14) such that a part of the blade guard (24) is radially positioned between the circumference and the swiveling cover part (50) in the second position (paragraph 0038, lines 9-13).
	Regarding Claim 10, Spinato discloses the swiveling cover part (50) is biased towards the first position (fig. 2) along at least a part of the path (paragraph 0039, lines 1-6), the bias being accomplished by at least one spring element (52). 
	Regarding Claim 16, Spinato discloses the swiveling cover part (50) comprises a handle (radial protrusion projecting from swiveling cover part 50, annotated fig. 3) that a user operates to move the swiveling cover part (50) between the first position and the second position (paragraph 0040, lines 9-11). The handle feature is shown being operated the user in fig. 7 while performing a cutting operation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Spinato (US Publication 2008/0168667) in view of Gehret (US Publication 2009/0071017).	Spinato fails to disclose the features set forth in Claims 4-6 and 8.	However, Gehret teaches it is known in the art of power tools (e.g., 10, 10b, 10c) with a blade guard arrangement (300, 300b, 300c) including a blade guard (i.e., “upper blade guard” 301) and a swiveling cover part (i.e., “lower guard member” 302, 302b, 302c) that is attached to the blade guard (301) by at least one holding means (fig. 9, “low-profile bearing hub” 310; fig. 14 “mount” 400; fig. 19 “linkage” 500) to provide the following features: 	In Claim 4, respective ends of the at least one holding means (Gehret discloses “first pivot aperture 540” and “seventh pivot aperture 572” are respective ends of one holding means and “fourth pivot aperture 540” and “tenth pivot aperture 584” are respective ends of another holding means) at its respective ends being are pivotably attached to the swiveling cover part (540 and 556 are attached to the swiveling cover part by a pivot pin; paragraphs 0047-0048 of Gehret describe the links of the holding means, their respective pivot apertures and fastening means) and the blade guard (572 and 582 are effectively attached to the blade guard 301 via the gear case 36c), and adapted to relative the blade guard (Gehret, 301) when the swiveling cover part (Gehret, 302c) is moved between the first position and the second position (Gehret, paragraph 0049).
	In Claim 5, the modified hand-held power tool of Gehret substantially disclosed above includes a first holding means and a second holding means (as disclosed by Gehret, the first holding means includes “first link 510” and “third link 514;” the second holding means includes “second link 512” and “fourth link 516”) are disposed on a same side of the blade guard arrangement at the same side of the blade guard arrangement (see fig. 21 of Gehret), wherein the first and second holding means lie in a common plane parallel to a planar extension of the rotatable work tool. The examiner notes that each “holding means” comprises two parts, wherein each of the two parts are arranged in a common plane with one of the two parts of the other holding means. Moreover, the links (500) and the swivelable cover part (302c) move respectively in planes that are parallel to a planar extension of the rotatable work tool so as to maintain clearance between the cover part and the rotatable work tool.
	In Claim 6, the modified hand-held power tool of Gehret substantially disclosed above includes a first holding means and a second holding means are discposed (the first holding means includes “first link 510” and “third link 514;” the second holding means includes “second link 512” and “fourth link 516”) on a same side of the blade guard arrangement (see Gehret, fig. 21), wherein the first and second holding means (21’, 22’) lie in different planes parallel to a planar extension of the rotatable work tool (see fig. 22; various portions of the first and second holding means, respectively, are laterally offset from one another such that they move through their own respective planes parallel to the planar extension of the rotatable work tool).
	In Claim 8, the modified hand-held power tool of Gehret substantially disclosed above (i.e., the embodiment shown in figs. 14-16 of Gehret) includes the swiveling cover part (Gehret, 302b) is attached to the blade guard (via the gear case 36b) by at least one holding means (pivot aperture 404, pin 408, mount 400) comprised in the blade guard arrangement, each holding means being a pivot pin (408) attached to the blade guard (via the gear case 36b) wherein the swiveling cover part (302b) is adapted to pivot around the pivot pin (Gehret, paragraph 0045, lines 6-25). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hand-held power tool of Spinato with the teaching of Aiken such that pin and slot arrangement of Spinato is replaced with the aforementioned configurations in order to provide a robust mechanism to support the swiveling cover part that is less likely to bind as the cover part moves through its range of motion.
As best understood, Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spinato (US Publication 2008/0168667) in view of Aiken et al (US Publication 2016/0297052), herein referred to as Aiken.  	Regarding Claim 11, the modified hand-held power tool of Spinato substantially disclosed above each (i.e., the) spring element (52) is attached to the blade guard (24) and a n end of the at least one holding means (the radial portion of the swiveling cover part 50) and wherein the end of the at least one holding means is attached to the blade guard (24) of a pair of bolts (53), the spring element (52) biasing the swiveling cover part (11) towards the first position along at least a part of the path. The examiner notes the swiveling cover part of Spinato translates around a curved path that follows the circumference of the rotatable work tool defined by the elongated slots (51) formed in said swiveling cover part (50).	Spinato fails to disclose the holding means end is attached to the blade guard (24) by means of a pivot pin.	However, Aiken teaches it is known in the art of hand-held power tools with a blade guard arrangement having an inner blade guard portion (120) and an outer blade guard part (130), wherein a radial portion of the outer blade guard part (130) is attached to the inner blade guard portion (120) by at least one guard rivet (132), which forms a pivot pin (paragraph 0083, lines 12-15). Aiken also teaches the guard rivet (132) can be utilized in conjunction with guides (190) that slide through a channel (192), wherein the guides are formed as a pin (194), as shown in figs. 24 and 25. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hand-held power tool of Spinato with the teaching of Aiken such that a pivot pin is provided in addition to or as an alternative to the arcuately swiveling bolt and slot connection of Spinato in order to strengthen the movable connection between the swiveling cover part and the blade guard. Moreover, Spinato states in paragraph 0037, lines 4-9, “[t]he [swiveling cover part] 50 may be mounted to the guiding guard in another way,” which suggests the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.  
As best understood, Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Spinato (US Publication 2008/0168667) and Aiken (US Publication 2016/0297052) in view of Frazer (US Patent 9,751,202).	Regarding Claim 12, the modified hand-held power tool of Spinato substantially disclosed above includes the spring element is a spiral spring (52; Spinato, annotated fig. 3) provided with at least a winding part (the coil body portion of the spiral spring forms a “winding” component) whose ends are attached to the blade guard and the end of the at least one holding means, respectively, at corresponding arm attachments (Spinato, annotated fig. 3), wherein a first line (annotated fig. 3) extending through the arm attachments never passes a second line when the swiveling cover part is brought to the second postion (annotated fig. 3), where the second line is parallel to the first line (43) and extends through the pivot pin (annotated fig. 3), such that the swiveling cover part (Spinato, 50) is spring-biased towards the first position along the path (Spinato, paragraph 0039, lines 1-3).
    PNG
    media_image3.png
    393
    761
    media_image3.png
    Greyscale
	The modified hand-held power tool of Spinato substantially disclosed above fails to disclose the spring element has two arms in addition to the winding part.	However, Spinato states in paragraph 0039, lines 3-7, “[t]he biasing means 52 may be selected from a variety of mechanisms that can store potential energy, and preferably are a spring-based mechanism. In such a case, a variety of springs may be used.”	Moreover, Frazer teaches it is known in the art of spring-based mechanisms configured to bias a movable element relative to a base element, wherein the movable element (i.e., a blade of a folding knife) is movable from a closed position (fig. 21) into an open or exposed position (fig. 23) with respect to the base element (i.e. a handle of a folding knife), wherein the spring-based mechanism utilizes a spring element (310) with a winding part (the “coil” portion of the “coil-type spring” described in col. 7, lines 7-10) and two arm parts (each arm being connected to one of the movable member and the base element via attachment points 312, 314) and is configured to bias the movable element into a desired position (i.e., into the closed position, as shown in fig. 21, or into the open position, as shown in fig. 23). The examiner notes Frazer teaches “a variety of elements” across multiple embodiments that are configured to perform this function. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hand-held power tool of Spinato substantially disclosed above with the teaching of Frazer such that the spiral spring of Spinato is replaced by a spring having two arms and a winding part in order to the user to form the biasing member as a compact structure and to allow the user to adjust how much force it takes to open the swiveling cover part. The examiner notes the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
	Regarding Claim 13, the modified hand-held power tool of Spinato substantially disclosed above, particularly as set forth in Claim 12, includes the spring element has a winding part and two arm parts (as modified in view of Frazer) which are attached to the blade guard (24) and the end of the at least one holding means end (the radial portion of the swiveling cover part 50 of Spinato) at corresponding arm attachments (Frazer 312, 314).	The modified hand-held power tool of Spinato substantially disclosed above fails to specifically disclose a first line (designated by vector 318 in Frazer) extending through the arm attachments (312, 314) passes a second line when when the swiveling cover part is brought to the second position (when the movable element is moved from the position shown in fig. 21 to the position shown in fig. 22, vector 318 passes a line extending through the pivot of the moveable member), wherein the second line (the line extending through the pivot of the movable member) is parallel to the first line (vector 318 of Frazer) and extends through the pivot pin (indicated by the cross-hatched circle at the base of the blade in Frazer), such that the swiveling cover part is spring-biased towards the second position along a part of the path.	However, Frazer teaches it is known in the art of spring-based mechanisms configured to bias a movable element (i.e., a blade of a folding knife) relative to a base element (i.e. a handle of a folding knife), wherein the movable element is movable from a closed position (fig. 21) into an open or exposed position (fig. 23) with respect to the base element, such that a first line (designated by vector 318 in Frazer) passing the arm attachments (312, 314) passes a second line when brought to the second position (when the movable element is moved from the position shown in fig. 21 to the position shown in fig. 22, vector 318 extends through the pivot and passes a line extending through the pivot of the moveable member), wherein the second line (the line extending through the pivot of the movable member) is parallel to the first line (vector 318 of Frazer) and runs via the pivot pin (indicated by the cross-hatched circle at the base of the blade in Frazer), such that the movable part is spring-biased towards the second position along a part of the path. The examiner notes that once the movable member moves past the aforementioned position, the force vector of the winding part imparted on the movable member by the attachment point biases the movable member towards the second “open” position. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hand-held power tool of Spinato substantially disclosed above with the teaching of Frazer such that the location of the attachment points of modified spring of Spinato are positioned so as to impart a biasing force through their respective attachment points on the blade guard and swiveling cover part to facilitate the swiveling cover part being biased into the second “open” position once the user moves the cover part past a certain threshold in order to allow the cover part to be maintained in the second position, which some user’s may find to be a desirable function. The examiner notes the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results.
	In Claim 14, the modified hand-held power tool of Spinato substantially disclosed above includes the winding part (the “coil” portion of the “coil-type spring” described in col. 7, lines 7-10 of Frazer) is adapted to move when the cover part (Spinato 50) is moved between the first position (fig. 21) and the second position (fig. 23) such that the force needed to move the cover part is reduced from the first position to the second position (Spinato, col. 7, lines 4-16 and Spinato, paragraph 0029, lines 1-4). The examiner notes the winding part of the modified spring element of Spinato, as modified by Frazer, is constrained by each of its attachment points fixedly engaged respectively to one of the swiveling cover and the blade guard, When the swiveling cover part moves relative to the blade guard, the attachment points moves relative to one another and force the winding part itself to move (see progression of movement suggested by Frazer’s figs. 21-23). The winding part stores potential energy therein which in turn reduces the amount of force need to move the swiveling cover part from the first position to the second position. The examiner notes one having an ordinary skill in the art can determine the appropriate locations with which the attachment points should be located in order to achieve the biasing function provided by the spiral spring (52) initially disclosed by Spinato. 
	Regarding Claim 15, the modified hand-held power tool of Spinato substantially disclosed above includes the spring element (Spinato, 52) comprises a spiral spring (52) that is attached to the blade guard (Spinato, 24) and the corresponding holding means end (the radial portion of the swiveling cover part 50 of Spinato) at corresponding spring attachments (see Spinato, fig. 1).	The modified hand-held power tool of Spinato substantially disclosed above fails to disclose a first line passing the spring attachments passes a second line when brought to the second position, wherein the second line is parallel to the first line and runs via the pivot pin, such that the cover part is spring-biased towards the second position along a part of the path. 	However, Spinato states in paragraph 0039, lines 3-7, “[t]he biasing means 52 may be selected from a variety of mechanisms that can store potential energy, and preferably are a spring-based mechanism. In such a case, a variety of springs may be used.”	Additionally, Frazer teaches it is known in the art of spring-based mechanisms configured to bias a movable element (i.e., a blade of a folding knife) relative to a base element (i.e. a handle of a folding knife), wherein the movable element is movable from a closed position (fig. 21) into an open or exposed position (fig. 23) with respect to the base element, such that a first line (designated by vector 318 in Frazer) passing the arm attachments (312, 314) passes a second line when brought to the second position (when the movable element is moved from the position shown in fig. 21 to the position shown in fig. 22, vector 318 extends through the pivot and passes a line extending through the pivot of the moveable member), wherein the second line (the line extending through the pivot of the movable member) is parallel to the first line (vector 318 of Frazer) and runs via the pivot pin (indicated by the cross-hatched circle at the base of the blade in Frazer), such that the movable part is spring-biased towards the second position along a part of the path. The examiner notes that once the movable member moves past the aforementioned position, the force vector of the winding part imparted on the movable member biases the movable member towards the second “open” position. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hand-held power tool of Spinato substantially disclosed above with the teaching of Frazer such that the attachment points of the spiral spring (52) of Spinato are located respectively on the blade guard and swiveling cover part at locations to facilitate the swiveling cover part being biased into the second “open” position once the user moves the cover part past a certain threshold in order to allow the cover part to be maintained in the second position, which some user’s may find to be a desirable function. The examiner notes the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results. The examiner notes Spinato’s frame (12) and the current length of the guide slots on the swiveling cover part (50) limit the range of movement that would otherwise facilitate such a modification. However, relocating the spiral spring of Spinato such that the spring and its respective attachment points are located on an opposite side of the blade guard arrangement with respect to the cutting plane of the rotatable work tool and increasing the length of the slots, particularly to facilitate the cutting of larger workpieces, would be simple modifications that would enable the beneficial aspects of the teaching of Frazer to be incorporated, especially since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Spinato (US Publication 2008/0168667) in view of in view of Yonosuke et al (WO 2018/062293), herein referred to as Yonosuke.	Regarding Claim 17, Spinato fails to disclose the blade guard (24) comprises a lock part that is adapted for releasably locking the swiveling cover part (50) in the second position (e.g., fig. 3).	However, Yonosuke teaches it is known in the art of hand-held power tools to provide a blade guard (72) with a lock part (78) adapted for releasably locking a swiveling cover part (80) in a second position (e.g., fig. 6), as opposed to a first position (fig. 7) in which the swiveling cover part (80) covers a portion of  a rotatable working tool. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hand-held power tool of Spinato with the teaching of Yonosuke such that the blade guard is provided with a locking part configured to releasably lock the cover part in the second position in order to allow the operator to temporarily lock the swiveling cover part in the second position while they perform a cutting operation which allows them to hold the tool with one hand without needing their second handle to keep the swiveling cover in the second position.  
As best understood, Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Spinato (US Publication 2008/0168667) in view of Barton (US Publication 2007/0130782).	Regarding Claim 18, the blade guard (24) of Spinato is formed as a robust structure capable of performing a guiding function for the hand-held power tool with respect to the workpiece (paragraph 0009, lines 7-10). As such, the blade guard, as with any physical object, has a mass, wherein the mass of the blade guard is equal to the weight of the blade guard times the force of gravity.	Spinato fails to specifically disclose the blade guard is adapted to rotate in the direction of rotation, wherein the rotation is caused by the mass of the blade guard in combination with an acceleration. 	However, Barton (US Publication 2007/0130782) teaches it is known in the art of hand-held power tools (30) with a rotatable blade (35) to provide a blade guard (75) that can be rotated forward or rearwardly to one of several releasably set positions in order to properly locate the power tool relative to the workpiece depending on the size of the workpiece and the orientation of the power tool itself with respect to the workpiece, as explained paragraph 0056, lines 9-12).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the power tool of Spinato with the teaching of Barton such that the blade guard is adapted to rotate in the direction of rotation, wherein the rotation is caused by the mass of the blade guard in combination with an acceleration in order to mitigate any damage to the blade guard arrangement in the event the user drops the power tool or a large enough force is imparted onto the blade guard arrangement. Moreover, configuring the blade guard in such a way that the entire blade guard arrangement can rotate allows the user to adjust the location of the cutting area of the blade guard relative to the power tool depending upon the orientation of the workpiece.
As best understood, Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Spinato (US Publication 2008/0168667) in view of Barton (US Publication 2007/0130782) and further in view of Hansen (US Patent 1,738,896).
	Regarding Claim 19, the modified hand-held power tool of Spinato substantially disclosed above includes the blade guard (Spinato, 24) comprises a weight (the blade guard is formed from a material, wherein the material has a weight).	The modified hand-held power tool of Spinato substantially disclosed above fails to disclose the cover part is at least partly made as a see-through structure.	However, Hansen teaches it is known in the art of hand-held rotary power tools (i.e., the power tool has a handle 23 that enables a user to operate the power tool by hand) with a blade guard arrangement (figs. 1 and 2) including a blade guard (8) and a swiveling cover part formed with an arc-shaped rim (10) and arms (12) mounted to a hub plate (11) so as to form “a see-through structure.”.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the power tool of Spinato substantially disclosed above with the teaching of Hansen such that the cover part at least partly is made as a see-through structure in order to allow the user to visually inspect the rotatable work tool without having to open the swiveling cover part and to help reduce the weight of the power tool which will help to reduce user fatigue.
As best understood, Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Spinato (US Publication 2008/0168667) in view of Stivers (US Patent 6,893,334).	Regarding Claim 20, Spinato fails to disclose the cover part comprises a wheel that is adapted to be in rotatable contact with a work object during cutting.	However, Stivers teaches it is known in the art of hand-held power tools with rotatable working tools (13) and a swiveling cover part (hood 12) that is configured to move when the user operates the power tool (the hood is biased by spring 66), wherein the cover part (12) comprises a wheel (84) that is adapted to be in rotatable contact with a work object (col. 5, lines 22-24) during cutting (col. 5, lines 24-26).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the power tool of Spinato with the teaching of Stivers such that the cover part of Spinato comprises a wheel (84) that is adapted to be in rotatable contact with a work object when the workpiece is fed into the work tool during cutting in order to reduce the friction between the forward delimiting portion of the cover part and the workpiece. 
Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not fully persuasive. 	As an initial matter, the 112(a) rejections set forth in the preceding Office Action are withdrawn in light of the Applicant’s statement on page 11 of the Remarks.	The Examiner notes the present amendment overcomes the rejections based on Stumpf (US Patent 5,235,735), which are also hereby withdrawn. However, the Applicant’s arguments with respect to Spinato (US Publication 2008/0168667) are not persuasive. 	On page 13, lines 15-20 of the Remarks, the Applicant argues, “the structure of [Spinato does] not allow for the rotatable work tool to cut into and normal to a surface of a work object, since the rotatable work tool disclosed in [Spinato] is substantially covered by the cover part in the first position.” 	The Examiner respectfully disagrees. In light of the Applicant’s amendments, the Examiner notes the operator using the tool can expose a portion of the circumference of the rotatable work tool by moving the swiveling cover part to the “first position” (see Spinato, annotated fig. 3) to perform an initial cut on a plate-shaped work object. Depending on the shape and orientation of the workpiece, e.g., a plate-shaped work object, the power tool is capable of performing a down-cut that is normal to a surface of the work object. Moreover, as the operator continues their cutting operation into the work object, the aforementioned surface of the work object may push the swiveling cover part into the second position depending on the direction in which the operator moves the power tool relative to the work object. Thus, this interpretation of Spinato anticipates the scope of Claim 1 as currently written.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Greitmann et al (US Publication 2018/0345444) discloses a down-cut circular saw (fig. 1A) with a blade guard (23) movable between a first portion (fig. 3A) and a second position (fig. 3B).	● Iida et al (US Patent 6,546,631) discloses a down-cut circular saw (fig. 1).	● Murakami (US Publication 2012/0276823) discloses a down-cut circular saw (fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 2, 2022
	

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/03/2022